Title: To George Washington from William Ramsay, 15 July 1757
From: Ramsay, William
To: Washington, George



Dr Sir
Alexandria July 15th 1757

I am favor’d with yours, Mr Barnes Accepts your proposals. Mr Barnes did not doubt the goodness of the Mine, but was rather too sanguine in his expectations from the prospect. As he was incumbred he hop’d to raise three or four hundred pounds that way, but was to return it if the Search shou’d not answer, by the Sale of the whole Land, if not otherwise to be Accomplish’d.
I have engag’d you two Shares, Mr Carlyle two, which are all that are to be dispos’d off. I suppose you will give Mr Carlyle instructions with regard to your Share, if I can be of any service you know you may commd me—A Gentn in Town Yesterday from the Head of the Bay says we may depend on the Fleets being Arriv’d, if so, we may hope to have it confirm’d next post—There are already employ’d in the Works 6 Men, two more I think will be enough to carry on two Shafts at a time, & if Industrious, three Months may determine our search, at four. I wish you great Success in this & all your other enterprizes & am with regard Dr Sr Your Affectionate H. Servant

Wm Ramsay

